DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7–9 and 11–15 are indefinite because they depend on cancelled claim 6. 
For the purpose of examination, claims 7–9 and 11–15 are interpreted as depending from claim 1. 
Claim 10 recites:
“10. The filter assembly of claim 8, wherein a cross-sectional area of the holes in a center portion of the plate of the conditioning device are smaller than a cross- sectional area of the holes in an edge portion of the plate of the conditioning device.” Emphasis added. 

Claim 10 is indefinite because it is unclear whether the first or second plate is referenced by “the plate” in claim 10. 
For the purpose of examination, claim 10 is interpreted as:
“10. The filter assembly of claim 8, wherein a cross-sectional area of the holes in a center portion of the second plate section of the conditioning device are smaller than a cross- sectional area of the holes in an edge portion of the second plate section of the conditioning device.”

Claim 10 is also indefinite because it depends on claim 8. 
Claim 11 recites:
“11. The filter assembly of claim [[6]] 1, wherein a diameter of the holes is approximately ten times or less the pleat-to-pleat distance of the filter media.” Emphasis added. 

Claim 11 is indefinite because the term “the pleat-to-pleat distance” lacks antecedent basis. 
Claim 14 recites:

“14. The filter assembly of claim [[6]] 1, wherein the holes are upstream of the channels such that a section of the plate defining each hole directly contacts the clean side of the filter media.” Emphasis added. 

Claim 14 is indefinite because the limitation of “the holes are upstream of the channels” contradicts claim 1 as claim 1 requires the holes ‘downstream” the channels. 

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–2, 7–8, 10, 13 and 15–19  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoke et al., US 2006/0272508 A1 (“Hoke”).
 Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Hoke in view of Ishibe et al., US 2010/0018397 A1 (“Ishibe”). 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Hoke in view of Jasnie, US 2010/0269583 (“Jasnie”)1. 
Claims 11–12 are rejected under 35 U.S.C. 103 as being obvious over Hoke in view of. Ishibe and Li et al., US 2019/0381442 (“Li”).
Claim 1 describes a filter assembly. The filter assembly comprises a support frame. The filter assembly comprises a filter media coupled to the support frame. The filter media having a dirty side that receives an air stream and a clean side that outputs the air stream after having been filtered by the filter media. The filter assembly comprises a conditioning device coupled to the support frame. The conditioning device positioned downstream of the clean side of the filter media with respect to the air stream. The conditioning device directly contacting the clean side of the filter media. The conditioning device comprising a plate to condition the air stream. The plate comprises a first plate section defining channels. The first plate section is in contact with the filter media. The plate also comprises a second plate section in contact with the first plate section and downstream of the first plate section. The second plate section defining holes in series with the channels. The channels are larger in cross-sectional area than the holes. The cross-sectional area is taken in a plane perpendicular to a flow direction of the air stream.
Hoke discloses a filter assembly (i.e. air cleaner 2). Hoke Fig. 1, [0033]. The filter assembly 2 comprises a support frame (i.e., hydrocarbon adsorbent coated substrate 22). Id. at Fig. 1, [0031]. The filter assembly 2 comprises a filter media (i.e., upstream protective screen 24) couple to the support frame 22. Id. The filter media 24 has a dirty side that received and air Id. at Fig. 1, [0033]. The filter assembly 2 comprises a conditioning device (i.e., hydrocarbon adsorbing material 28 and downstream protective screen 26) coupled to the support frame 22. Id. The conditioning device 28, 26 is positioned downstream of the clean side of the filter media 24 with respect to the air stream. Id. The conditioning device 28, 26 directly contacts the clean side of the filter media (i.e., best shown in the alternative embodiment, where the conditioning device 32 is in direct contact with the clean side of filter media 34). Id. at Figs. 3, [0034]. Hoke discloses that the conditioning device 28, 26 comprises a plate (i.e., the conditioning device 28, 26 is shown as a plate) to condition the air stream (i.e., adsorb hydrocarbon). Id. at Fig. 1, [0033].  The plate 26, 28 comprises a first plate section (i.e., hydrocarbon adsorbing material 28) defining channels (see annotated Fig. 1). The first plate section 28 is in contact with the filter media 24. Id. at Fig. 1, [0031]. The plate 28, 26 also comprises a second plate section (i.e., downstream protective screen 26) in contact with the first plate section 28 and downstream of the first plate section. Id. The second plate section 26 defining holes in series with the channels. Id. at Fig. 1. The channels of first plate section 28 are larger in cross-sectional area than the holes of the second plate section 26. Id. at Fig. 1. The cross-sectional area is taken in a plane perpendicular to a flow direction of the air stream (as illustrated in annotated Fig. 1).

    PNG
    media_image1.png
    799
    972
    media_image1.png
    Greyscale

Claim 2 describes that for the filter assembly of claim 1, the conditioning device has an upstream side directly abutting the clean side of the filter media and a downstream side that is downstream of the upstream side with respect to a flow direction of the air stream. 
Hoke’s conditioning device 28, 26 has an upstream side 28 directly abutting the clean side of the filter media 24 and a downstream side 26 that is downstream of the upstream side with respect to a flow direction of the air stream. Hoke Fig. 1, [0031]. 
Claim 3 describes that for the filter assembly of claim 2, the entire upstream side of the conditioning device directly abuts the clean side of the filter media such that there is no gap 
Hoke discloses that the entire upstream side of the conditioning device 28 directly abuts the clean side of the filter media 24 such that there is no gap between the clean side of the filter media 24 and the entire upstream side of the conditioning device. Hoke Fig. 3, [0034].  
Hoke does not disclose the filter media comprises pleats. 
In the analogous art of gas separation devices, Ishibe discloses a pleated mesh support structure (i.e., shape retention meshes 3) disposed on both the inner and outer surfaces of the hydrogen-permeable membrane 2 (i.e., a filter that only allows hydrogen to pass). Id. at. Fig. 1, [0046].  Ishibe also discloses that the shape retention meshes 3 are pleated such that the hydrogen-permeable membrane has a surface structure increase of at least 3 time per unit area. Id. at Abstract. Hoke’s filter media 24 also serves the function of supporting the hydrocarbon adsorbing media, it would have been obvious to pleat Hoke’s filter media 24 and its hydrocarbon adsorbing media 28 and the downstream supporting screen 26 such that the surface area for the hydrocarbon adsorbing media could be increased. 
Claim 7 describes that for the filter assembly of claim 1, at least one of the holes is blocked such that the air stream cannot flow through the at least one of the holes. 
Hoke discloses that at least one of the holes is blocked (i.e., blocked by the frame 22) such that air stream cannot flow through the holes that is blocked by the frame 22. Hoke. Fig. 1. 
Claim 8 describes that for the filter assembly of claim 1, the holes have at least two different cross-sectional areas. 
Hoke discloses that its holes comprises two different cross-sectional areas, one taken in a plane perpendicular to a flow direction of the air stream, the other taken in a direction parallel to a flow direction of the air stream. Hoke Fig. 1.
Claim 10 describes that for the filter assembly of claim 8, a cross-sectional area of the holes in a center portion of the second plate section of the conditioning device are smaller than a cross-sectional area of the holes in an edge portion of the second plate section of the conditioning device. 
The terms “a center portion” and “an edge portion” is broad but not indefinite. It is broad in a sense that the terms “center” and “edge” are not limited by a boundary. For example, Auburn is a central part of the state Alabama, while Alabama is on the eastern edge of the country. There would be nothing wrong the language “Auburn is a central part of the state.” 
Hoke discloses a cross-sectional area of the holes in a center portion of the second plate section of the conditioning device 26 is smaller than a cross-sectional area of the holes in an edge portion of the second plate section of the conditioning device 26. It is noted here that because the holes in Hoke is too small to identify, the examiner relies on the first plate section 28 of the conditioning device to illustrate as the logic is the same. As shown in the figure below, a channel (i.e., hole) at a center portion is partially cut off by the frame and therefore has a small cross-



    PNG
    media_image2.png
    624
    897
    media_image2.png
    Greyscale

Claim 9 describes that for the filter assembly of claim 1. A cross-sectional area of holes in a first section of the conditioning device that is directly upstream of a sensor within the filter assembly are different than a cross-sectional area of holes in a second section of the conditioning device that is not directly upstream of the sensor. 
Hoke does not disclose a sensor. Hoke does not disclose that a cross-sectional area of holes in a first section of the conditioning device that is directly upstream of a sensor within the 
In the analogous art of air filter assemblies for internal combustion engines, Jasnie discloses a sensor 626 downstream of flow vortex suppressing apparatus 602. Jasnie Fig. 6, [0050]. Jasnie discloses that mass air flow sensors are typically applied to measure the amount of air entering the air intake tract of an internal combustion engine and so as to reduce pollution and to provide and cleaner s more complete fuel combustion by providing the sensor signal to ECU. Id. at [0002]. It would also have been obvious to include Jasnie’s sensor 626 downstream of Hoke’s conditioning device 28, 26 for the purpose stated above. With this modification, there would be a cross-sectional area of holes (i.e. a cross-sectional area defined in a plane perpendicular to the flow direction) in a first section of the condition device 28, 26 that is directly upstream of Jasnie’s sensor 626 different than a cross-sectional area of holes (i.e. a cross-sectional area defined in a plane parallel to the flow direction) in a second section of the condition device that is not directly upstream of the sensor. 
Claim 11 describes that for the filter assembly of claim 1. A diameter of the holes is approximately ten times or less the pleat-to-pleat distance of the filter media. Claim 12 describes that for the filter assembly of claim 1. The holes have at least a 1:1 ratio of conditioning device depth to hole width. 
While Hoke does not disclose that the filter media is pleated, as discussed in claim 3, it would have been obvious for Hoke’s filter media to be pleated to increase surface area. However, Hoke does not disclose that a diameter of the holes is approximately ten times or less the pleat-to-pleat distance of the filter media. Hoke also does not disclose that the holes have at least a 1:1 ratio of conditioning device depth to hole width. 
In the analogous art of air filter with conditioning devices, Li discloses that the K-factor depends primarily on the % open area (i.e., total “hole area” divided by the total “plate area”), in addition to the size and shape of openings, the arrangement of the openings, and the thicknesses of the conditioning devices (e.g., the honeycomb structure, the forest-like structure, the fractal structure, the plate, etc.). Li Fig. 8D, [0035]. Therefore, it would also have been obvious to use routine experimentation to optimize the size of the holes and the thickness (i.e., depth) of Hoke with Li’s pattern as shown in Li’s Fig. 8D as they affect the K-factor of a flow conditioning device, which is directly related with the accuracy and consistency of the MAF sensor signal output. Li [0022] and [0023]. MPEP 2144.05(II). The size of the holes and the thickness of modified Hoke with Li’s pattern as shown in Li’s Fig. 8D determines the “ratio of conditioning device depth to hole width.”
Claim 13 describes that for the filter assembly of claim 1, the channels are upstream of the holes such that a section of the plate defining each channel directly contacts the clean side of the filter media.
Hoke discloses that the channels (i.e. channels are located on the first plate section 28) are upstream of the holes (i.e., holes are located on the second plate section 26) such that a section of the plate defining each channel directly contacts the clean side of the filter media. Hoke Fig. 1, [0033]. 

Claim 14 describes that for the filter assembly of claim 1. The holes are upstream of the channels such that a section of the plate defining each hole directly contacts the clean side of the filter media.
Claim 14 contradicts claim 1 and therefore, is not mapped. 
Claim 15 describes that for the filter assembly of claim 1. There is no separation distance between the holes and the channels such that air flows directly between the channels and the holes.
Hoke discloses that there is no separation distance between the holes and the channels because the first plate section 28 and second plate section 26 are directly attached to each other by frame 22.  Hoke Fig. 1. 
Claim 16 describes that for the filter assembly of claim 1, the flow conditioning device comprises an air flow rectifier. Claim 17 describes that for the filter assembly of claim 1, the flow conditioning device comprises an air flow straightener.
It is noted here that “air flow straightener” is a synonym of “air flow rectifier” as described in Spec. dated Apr. 16, 2019 (“Spec.”), [0058].
While Hoke does not explicitly disclose that the flow conditioning device 28, 26 comprises a flow rectifier or a flow straightener, Hoke discloses a flow conditioning device with a structure substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. MPEP 2112.01(I). 
Claim 18 
Hoke discloses that the conditioning device is located downstream the air filter 24, and therefore, conditions the air stream after having been filtered by the filter media 24. Hoke Fig. 1, [0031]. 
Claim 19 describes that the filter assembly of claim 1, further comprising a primary filter media. The filter media is a secondary filter media that is downstream of the primary filter media within the filter assembly.
Hoke discloses a primary filter media (i.e., air filter material 14). Hoke Fig. 1, [0031]. Hoke also discloses that the filter media 24 is downstream the primary filter media 14 within the filter assembly 2. 
Allowable Subject Matter
Claims 4–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites the filter assembly of claim 2. The upstream side of the conditioning device comprises at least one raised portion and a recessed portion. The at least one raised portion directly contacts the clean side of the filter media. The recessed portion spaced from the filter media such that the recessed portion does not directly contact the filter media and there is a gap between the recessed portion of the upstream side of the conditioning device and pleat tips on the clean side of the filter media.
Hoke does not disclose that the upstream side of the conditioning device comprises at least one raised portion and a recessed portion. Hoke does not disclose that the at least one raised portion directly contacts the clean side of the filter media. Hoke does not disclose that the recessed portion spaced from the filter media such that the recessed portion does not directly 
Claim 5 is allowable because it depends on claim 4. 
Response to Arguments
Claim Rejections - 35 USC § 103
The applicant amends the instant claim 1 to overcome the current 35 U.S.C 103 rejection. Applicant Rem. dated Dec. 08, 2021 (“Applicant Rem.”) p. 7. The applicant provided various argument as of why the combination of the primary reference with the secondary reference would not work. Id. at ps. 8–11. 
The arguments are moot as the amended claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoke. Details are provided above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Jasnie reference is in the IDS dated Apr. 16, 2019.